Hartwell, J.
I concur with the view of the Chief Justice. In the King vs. Cullen, July Term, 1869, the defendant was not allowed to bring his appeal to this Court by reason of a failure to pay costs within the statutory time. In the Estate of Keliiahonui, January Term, 1866, ah appeal was taken within the time required by the Rules, there being no statute affecting that case, but the appeal was held to be ineffectual for not filing a bond for costs. This was by analogy with the statutes of appeal in other case, for the Rules required no bond. These decisions by the full Court rest on reasoning which I suppose concludes the present case, making the appeal ineffectual unless perfected by the bond.
If the Legislature had intended to allow ten days for filing bond to perfect the appeal in these cases I think they would have said so, and that the words “ either party may appeal,” used in this statute, are not synonymous with the words “give notice of appeal,” used in the general statute. If the requirement be strict, it is for the Legislature only to lighten it.
Widemann, J. With due deference to the views above expressed by the Chief Justice and First Associate Justice, and besides fully concurring in the general principle that laws should be strictly construed, I can still not concur in the above opinion. Under the construction of the law as above given, it may become a practical impossibility in some cases to fulfill the conditions of the statute. This would amount to a denial of justice, and as I cannot bring myself to believe that the Legislature intended to make such a law, and as there seems to me*to be a possibility of a different construction, I feel it my duty to record a dissent.